Citation Nr: 0732502	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a result of asbestos 
exposure.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied claims for service connection for COPD and bilateral 
hearing loss.

In April 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO in North Little 
Rock, Arkansas.  A transcript of that proceeding has been 
associated with the claims folder.  The Board notes that, 
following this hearing, the veteran was afforded 60 days to 
submit additional evidence.  In June 2007 and August 2007, 
the veteran submitted additional evidence to the RO, which 
was forwarded to the Board for review.  In August 2007 and 
September 2007, he submitted waivers of initial review of 
this evidence by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304. 

The issue of bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's currently diagnosed COPD is not related to a 
disease, injury or claimed inservice asbestos exposure in 
service.



CONCLUSION OF LAW

The veteran's COPD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in May 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
COPD, any questions as to the appropriate disability ratings 
or effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran was provided a VA examination in May 2006, which 
addressed the nature and etiology of the veteran's COPD. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran is seeking service connection for COPD.  He 
essentially contends that his COPD is the result of exposure 
to asbestos during in service.  Specifically, he alleges he 
was exposed to pipes wrapped in asbestos running through the 
ships upon which he served.  See Hearing Transcript, April 
2007.  He claims he was given no mask or protection of any 
form and was directed to clean these asbestos-covered pipes.  
Id.  In addition, he claims to have been exposed to asbestos 
while in his barracks and while working in a shipyard in 
Baltimore, Maryland for three months.  Id. 

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

The veteran claims that he first began noticing shortness of 
breath after a heart attack in 1995.  See Hearing Transcript, 
April 2007.  The record reflects that he was diagnosed with 
obstructive pulmonary disease with interstitial lung changes 
by a private physician in 2004, many years after service 
separation.  See Arkansas Methodist Medical Center treatment 
records, October 2004.  In May 2006, the veteran underwent a 
VA compensation and pension examination.  The examiner 
diagnosed the veteran with a mild obstructive lung disease.  
It was specifically noted that X-ray studies (performed in 
May 2006) did not reflect asbestos exposure.  In addition, 
the examiner specifically stated the veteran's shortness of 
breath and lung disease were not likely secondary to asbestos 
exposure.  There is no other evidence to the contrary.

After consideration of all the evidence, the Board finds that 
the veteran's current COPD is not related to an incident of 
service, including exposure to asbestos.  The Board notes 
that the veteran has claimed to work in a shipyard, which is 
among the occupations listed as having a higher incident of 
asbestos exposure in the M21-1 MR.  Even assuming he did have 
such exposure, there is no persuasive medical evidence of 
record that establishes that current COPD is related to 
asbestos exposure.  Rather, the most probative medical 
evidence on file (i.e. a May 2006 VA compensation 
examination) discounts a link between the veteran's current 
lung disease and any asbestos exposure.  

Further, there is no competent medical evidence directly 
linking COPD with military service.  In this regard, it is 
noted that the veteran's service medical records do not 
reflect any respiratory problems, and the veteran does not 
contend otherwise.  Rather, he has indicated his respiratory 
problems first manifested in the mid 1990s.   
With respect to the veteran's own statements and his hearing 
testimony, the Board finds that his assertions alone cannot 
be dispositive of the issue.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain or his duties while on a ship or in a 
shipyard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The veteran is 
competent to report what comes to him through his senses, but 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994). 

Although the Board is sympathetic to the veteran's health 
difficulties, the fact is that no competent medical evidence 
of record exists linking his current disability to his active 
duty service or exposure to asbestos.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for COPD as a result of exposure to 
asbestos must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD, claimed as a 
result of asbestos exposure is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim. Specifically, this 
issue must be remanded in order to obtain additional VA 
Medical Center (VAMC) treatment records and in order to 
schedule the veteran for a VA audiological examination to 
ascertain the nature and etiology of any bilateral hearing 
loss. 

The veteran alleges that he currently suffers bilateral 
hearing loss as the result of inservice exposure to motor and 
aircraft noise.  See Travel Board Hearing Transcript, April 
2007.  

In October 1966, on a periodic physical examination, 
audiometric testing reflected the follow findings: 



HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
5 (15)
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
15 (20)
The aforementioned table reflects ASA measurements recorded 
in service, with the comparable ISO (ANSI) measurements in 
adjacent parentheses.

On separation examination, in June 1973, results of 
audiometric testing were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25
LEFT
10
25
15
20
20
The aforementioned table reflects ISO (ANSI) measurements.

A comparison between the veteran's hearing acuity during 
active duty service (i.e., in October 1966) and on separation 
examination yields conflicting findings.  Further, despite 
the indication of some bilateral hearing loss in the 
veteran's service medical records (see Hensley v. Brown, 5 
Vet. App. 155, 157 (1993), the claims folder contains no 
evidence of a current disability.  The veteran states that he 
sought treatment for his bilateral hearing loss at an Air 
Force Base in October or November of 1989 and then at the 
Memphis VAMC shortly thereafter.  See Travel Board Hearing 
Transcript, April 2007.  These medical records are not 
associated with the veteran's claims folder.  VA has an 
obligation under the Veterans Claims Assistance Act (VCAA) to 
associate all relevant records in VA's possession with the 
claims file of a veteran.  38 C.F.R. § 3.159 (2006).  
Therefore, the case must be remanded in order to locate any 
outstanding VAMC records from the Memphis facility.  In 
addition, the veteran should be contacted and asked to 
provide the name of the Air Force base where he received 
treatment for his ears from October or November of 1989; 
related records must be located.

Upon receipt of any additional records, the veteran must be 
scheduled for a VA audiological examination.  As the Court 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175. 

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.	Obtain the veteran's medical records 
from the VAMC in Memphis, Tennessee for 
any treatment concerning his bilateral 
hearing loss since service to the 
present, particularly including any 
records since 1989.  

3.	The veteran should be requested to 
identify the Air Force base where he 
received treatment for his ears in 
October or November of 1989; following 
proper identification, any related 
records should be obtained. 

4.	Schedule the veteran for a VA 
audiological examination.  The claims 
file should be provided to the 
physician for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
the veteran has current hearing loss 
(of either or both ears).  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that current hearing loss (of either or 
both ears) had its onset during service 
or within one year of service 
discharge. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided. 

5.	Then, the RO/AMC should readjudicate 
the claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he should be provided a 
supplemental statement of the case, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


